DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 February 2022 has been entered.
Claim 5 is cancelled; claims 1-4 and 6-10 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 22 February 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-10 under Leysieffer ’923 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Leysieffer ‘632.

Claim Rejections - 35 USC § 112
In view of the amendments received 09 November 2021, the Examiner withdraws the rejection of claim 6 under 35 USC 112, second paragraph, or 35 USC112(b).

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 requires “the hermetic package extending beyond the void in the cranium” in line 5. This limitation implicitly claims the human body as part of the inventive system. The claim should be amended to include “configured to” (“adapted to, etc.) language to preclude this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leysieffer (U.S. 6,629,923) in view of Leysieffer et al  (U.S. 5,999,632). Regarding claims 1, 3 and 8-10, Leysieffer ‘923 discloses (Figures 6-7) a biocompatible hermetic package enclosing an electronic circuit adapted to be implanted within a human head and within a void in the cranium, the biocompatible hermetic package being less than 5 mm in height (col. 7, lines 43-50), and including a flange surrounding the hermetic package extending beyond the void in the cranium for mounting the biocompatible hermetic package to the cranium (col. 14, line 29-col. 15, line 3); a flexible circuit forming a plurality of separate electrode arrays, each electrode array including a plurality of stimulating electrodes, the flexible circuit electrically coupled to the electronic circuit and adapted to interface with neural tissue (col. 6, lines 60-64); and a wireless transceiver electrically coupled to the electronic circuit for sending and receiving data (col. 8, lines 18-32).
Leysieffer ‘923 discloses the claimed invention except for a flange defining voids. Leysieffer ‘632, however, discloses (Figures 2-3; col. 4, lines 55-68) a fixation element for an implantable microphone that includes openings 36 in flange 23 “to allow transport of nutrients between bony wall 29 and skin 30 of the auditory canal 31 in the region of annular flange 23.”
Leysieffer ‘923 and ‘632 both disclose implantable microphones with attachment elements that include annular flanges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Leysieffer ‘923’s electronic circuit with Leysieffer ‘632’s flange with holes in order to allow nutrients to flow freely within the implanted elements of the system to the sites of implantation, for increased patient safety and comfort.
Regarding claim 2, Leysieffer discloses (41, 42) a plurality of hermetic packages, including electronic circuits, coupled to the flexible circuit.
Regarding claim 4, Leysieffer discloses at least one of the plurality of hermetic packages includes a battery.
Regarding claim 6, Leysieffer discloses (col. 14, line 29-col. 15, line 3) the voids in the flange are configured to accept screws for attaching the hermetic package to a cranium.
Regarding claim 7, Leysieffer discloses (col. 6, line 66-col. 7, line 19) the flexible circuit comprises: a polymer base layer forming array portions, cable portions, and a bond pad portion, the bond pad portion connected to the electronic circuit; patterned metal traces deposited on the polymer base layer, a polymer top layer deposited on the polymer base layer and the metal traces, the polymer top layer defining voids for the electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792